Exhibit 99.1 ATTUNITY REPORTS FIRST QUARTER 2011 RESULTS License Revenues Grow 28% Sequentially and 12% Year-Over-Year Burlington, MA–May 3, 2011 – Attunity Ltd. (OTC Bulletin Board: ATTUF.OB), a leading provider of real-time data integration and event capture software, reported today its unaudited financial results for the first quarter of 2011 ended March 31, 2011. Commenting on the results, Mr. Shimon Alon, Attunity's Chairman and CEO, stated, “We are pleased to ed March 31, Unaudited Unaudited GAAP operatingIncome $ $ Stock based compensation (1) 68 53 Amortization of Software development costs net of capitalization(2) Non-GAAP operating Income GAAP netIncome (loss) ) Stock based compensation (1) 68 53 Amortization of Software development costs net of capitalization(2) Financial expenses (3) 56 Non-GAAP net Income $ $ GAAP diluted net Income (loss) per share ) Stock based compensation (1) Amortization of Software development costs net of capitalization(2) Financial expenses (3) Non-GAAP dilutednet Incomeper share $ $ Weighted average number of shares used in computing diluted net income per share (1) Equity-based compensation expensesunder ASC 718included in : Research and development 19 11 Selling and marketing 19 20 General and administrative 30 22 68 53 (2)Amortization and capitalization of software development costsunder ASC 985-20 Amortization Capitalization - ) (3) Financial expenses: Revaluation of warrants and conversion feature of long term convertible debt 56 56 7
